Citation Nr: 1235222	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  12-04 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Restoration of a 30 percent rating for a bilateral hearing loss disability, effective September 1, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in which the RO, in relevant part, reduced the evaluation of the Veteran's bilateral hearing loss disability from 30 to 0 percent, effective September 1, 2011.  

In August 2012, the Veteran testified at a Board videoconference hearing before a Veterans Law Judge; a transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The July 2008 rating decision, which assigned a 30 percent evaluation for bilateral hearing loss, was not based on the law and evidence then of record and did not constitute a reasonable exercise of rating judgment; the rating action was clearly and unmistakably erroneous in assigning higher than a 10 percent evaluation for bilateral hearing loss.  

2.  In February 2011, the RO notified the Veteran of a rating decision proposed to reduce the rating for his service-connected bilateral hearing loss disability from 30 to 0 percent.  

3.  At the time of the effective date of reduction, in September 2011, the 30 percent disability rating for the Veteran's service-connected bilateral hearing loss disability had been in effect for less than five years.


4.  The November 2010 VA examination reflected Level II hearing for the right ear and Level III hearing for the left ear.

5.  At the time of the June 2011 rating decision the evidence showed an improvement in the service-connected bilateral hearing loss disability.  


CONCLUSION OF LAW

The July 2008 rating decision which granted a 30 percent evaluation for bilateral hearing loss disability contained clear and unmistakable error (CUE), and the reduction of the rating from 30 percent to 0 percent, effective September 1, 2011, was proper.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344(c), 3.2600(e), 4.85, 4.86, Diagnostic Code 6100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119  (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran filed a claim for an increased rating for his bilateral hearing loss disability in September 2010, and he was provided with the notice required under the VCAA in a pre-rating letter dated in October 2010.  Furthermore, the RO notified him of the proposed reduction in a February 2011 letter.  The letter informed him of the reasons and bases for the proposed reduction and the type of information or evidence he could submit in response.  He was also informed of his rights to a personal hearing and representation and that unless additional evidence was received within 60 days, his hearing loss evaluation would be reduced.  Therefore, the Board finds that the RO also complied with the additional notification requirements set forth in 38 C.F.R. § 3.105(e).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, the Veteran did not identify any treatment records and none were obtained.  VA provided him with a VA examination in November 2010 to assess the current severity of his service-connected bilateral hearing loss disability.  As the November 2010 VA examination included a review of the pertinent medical history, clinical findings, and diagnoses, and was supported by medical rationale, the Board finds that the examination is adequate to make a determination on this claim.  

Moreover, during the Board hearing, the undersigned discussed with the Veteran the evidence required to establish a disability rating and asked him whether he had any additional evidence to submit.  This action supplemented VA's compliance with the VCAA and complied with 38 C.F.R. § 3.103.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim is thus ready to be considered on the merits. 

Legal Criteria

Disability evaluations, as far as can practicably be determined, represent average impairment of earning capacity resulting from diseases, injuries, and their residual conditions, as a result of, or incident to, military service.  Separate diagnostic codes within the rating schedule identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  For the application of the rating schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  Procedural steps that must be taken when a rating reduction is considered warranted are set forth at 38 C.F.R. § 3.105(e).  Initially, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The Veteran will then be notified at his latest address of record of the contemplated action and furnished the detailed reasons, and be given 60 days to present additional evidence to show compensation payments should be continued at their present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran of the final rating action expires.  38 C.F.R. § 3.105(e).

Furthermore, 38 C.F.R. § 3.105(i) requires the Veteran be informed that he will be afforded a predetermination hearing provided he makes a request for this hearing to the VA within 30 days from the date of notice of the proposed rating reduction.  The regulation provides that if a timely request for a hearing is received, VA will notify the Veteran in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  If a hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  

For disability ratings in effect for less than five years, as in this case, reexaminations disclosing improvement, physical or mental, in a service-connected disability will warrant a reduction in rating.  38 C.F.R. § 3.344(c) (2011).

Previous determinations which are final and binding, including decisions of degree of disability, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purposes of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Except as provided in 38 C.F.R. § 3.105(d) and (e), where an award is reduced or discontinued because of administrative error or error in judgment, the provisions of § 3.500(b)(2) will apply.  38 C.F.R. § 3.105(a).

For CUE to exist, (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

Errors constituting clear and unmistakable error "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

Disability ratings for service-connected hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations rendered from audiometric evaluations.  38 C.F.R. § 4.85 (2011); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.    

The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numerical designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column appropriate for the numeric designation for the level for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "IV" and the poorer ear had a numeric designation of Level "VII", the percentage evaluation is 20 percent.  See 38 C.F.R. § 4.85.  

Regulations also provide in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide when the puretone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral; and then that numeral will be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

Analysis

The Veteran was originally granted service connection for a bilateral hearing loss disability in a February 1973 rating decision.  At that time, the RO assigned a 0 percent rating from October 1, 1972.  The 0 percent rating remained in effect until August 2007.

In August 2007, the Veteran filed a claim for an increased rating and a VA examination was conducted in May 2008.  On audiological evaluation, pure tone thresholds, in decibels, were:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
35
75
75
95
Left
50
75
80
100


Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 68 percent in the left ear.  

Applying the criteria for evaluating hearing loss to the findings of the May 2008 
VA audiometric evaluation results in designation of no more than Level III hearing in the right ear and Level VI in the right ear based on application of the reported findings to Tables VI and VII.  These findings warrant only a 10 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board notes that the results do not reflect pure tone thresholds meeting the definition of an exceptional pattern of hearing impairment for either ear under 38 C.F.R. § 4.86; however, the RO assigned a 30 percent rating effective August 10, 2007 based on the erroneous application of Table VIA under the provisions of 38 C.F.R. § 4.86.  As such, the Board finds CUE in the July 2008 rating decision assigning a 30 percent rating.

The next question is whether the reduction to 0 percent was proper.  In September 2010, the Veteran filed a claim for an increased rating and a VA examination was conducted in November 2010.  On audiological evaluation, pure tone thresholds, in decibels, were:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
50
60
70
90
Left
50
60
70
90


Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 85 percent in the left ear.  

Applying the criteria for evaluating hearing loss to the findings of the November 2010 VA audiometric evaluation results in designation of no more than Level II hearing in the right ear and Level III in the left ear based on application of the reported findings to Tables VI and VII.  These findings warrant only a 0 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board notes that the results do not reflect pure tone thresholds meeting the definition of an exceptional pattern of hearing impairment for either ear under 38 C.F.R. § 4.86.  

In sum, the Board finds CUE in the July 2008 rating decision assigning a 30 percent rating for the Veteran's bilateral hearing loss disability.  Furthermore, the Board finds that the reduction to 0 percent was proper as the November 2010 VA examination showed an improvement in the Veteran's hearing loss when compared to the prior May 2008 VA examination.  

In reaching this conclusion, the Board has considered the Veteran's testimony at the August 2012 hearing and the other lay statements of record.  The Board notes that he is certainly competent to describe that which he personally observes, including his hearing difficulties and how this impacts his ability hear, understand speech, and to communicate effectively.  The Board also finds his statements to be credible.  However, in determining the actual degree of disability, the examination findings are more probative of the degree of impairment.  Moreover, as noted above, the Court has noted that the assignment of disability ratings for hearing impairment is derived at by a mechanical application of the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann, supra.  In this case, the numeric designations produce no more than a 0 percent disability evaluation.  38 C.F.R. Part 4, Diagnostic Code 6100. 


ORDER

Restoration of a 30 percent evaluation for service-connected bilateral hearing loss is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


